IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          August 19, 2008
                                     No. 08-30006
                                     No. 08-30400                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk




SCHOOL BOARD OF BEAUREGARD PARISH,

                                                  Plaintiff-Appellant,

v.

HONEYWELL INC.,

                                                  Defendant-Appellee.



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                No. 2:07-CV-1459




Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
JERRY E. SMITH, Circuit Judge:*


       The Beauregard Parish School Board (“BPSB”) sued to preserve its various
claims against Honeywell Inc. (“Honeywell”) in case the district court did not al-


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-30006
                                  No. 08-30400

low BPSB to supplement its complaint in an earlier suit. Honeywell moved to
abate and dismiss the suit as duplicative; the district court agreed, and BPSB
appealed. Soon thereafter, the court ordered sanctions on BPSB’s counsel under
Federal Rule of Civil Procedure 11, which order BPSB also appeals. Under Fed-
eral Rule of Appellate Procedure 3(b)(2), we sua sponte consolidate the appeals.
We affirm the first appeal and, because we lack jurisdiction, we dismiss the sec-
ond appeal.


                                        I.
      BPSB entered into a ten-year maintenance contract with Honeywell in
1996. In August 2005, BPSB sued Honeywell (“first suit”) to recover on claims
arising out of the contract. In August 2006, the contract expired. In February
2007, Honeywell moved for partial summary judgment.
      On August 31, before the district court ruled on the motion, BPSB filed
concurrently (1) a motion for leave to file a supplemental complaint under Feder-
al Rule of Civil Procedure 15 and (2) an entirely new complaint in the district
court (“second suit”), which forms the basis of this consolidated appeal. The fil-
ings are materially identical and include events occurring after the first suit was
filed. They also repeat many of the facts and claims found in the original com-
plaint.
      On September 24, the district court granted summary judgment in the
first suit for Honeywell on most of BPSB’s claims. On October 19, the court de-
nied BPSB’s motion for leave to file the supplemental complaint.
      On October 17, Honeywell filed a motion to abate and dismiss the second
suit, alleging that the claims in the second suit merely repeat the first suit’s
claims and, as of October 2007, the district court had already disposed of most
of those claims on their merits. BPSB opposed, claiming that the dismissal of
the claims in the first suit was merely interlocutory and not a final judgment


                                        2
                                  No. 08-30006
                                  No. 08-30400

and that new facts had arisen after the filing of the first lawsuit. On November
19, the court granted the motion, the appeal of which became No. 08-30006.
      Though the court later ordered BPSB to bear Honeywell’s attorney’s fees
in the second suit under rule 11, it has not yet specified a monetary amount.
Nevertheless, BPSB appealed the order, which became No. 08-30400. Honeywell
moves to dismiss the second appeal.


                                       II.
      We review the dismissal of a complaint for abuse of discretion. Cambridge
Toxicology Group, Inc. v. Exnicios, 495 F.3d 169, 178 (5th Cir. 2007); Dillard v.
Merrill Lynch, Pierce, Fenner & Smith, Inc., 961 F.2d 1148, 1160-61 (5th Cir.
1992). In its November order, the district court dismissed BPSB’s claims “as
part of its general power to administer its docket” and cited Curtis v. Citibank,
N.A., 226 F.3d 133, 138 (2d Cir. 2000). It explained that “[b]ecause BPSB alleges
new claims that were ripe on August 31, 2006, one year before the court heard
argument on the parties’ motions for summary judgment, and because this court
has already dismissed BPSB’s claims, Honeywell’s Motion to Abate and Dismiss
BPSB’s 2007 complaint is hereby granted.”
      In Dillard, 961 F.2d at 1160 n.27, we found that when there is a second
claim, duplicative of a first claim awaiting inclusion into another lawsuit under
rule 15, it is an abuse of discretion to dismiss the second claim with prejudice.
Here, as in Dillard, the complaint in the second suit largely resembles what
BPSB’s supplemental complaint asserted in the first. We assume, moreover,
that the dismissal is with prejudice, because the court did not state otherwise in
its order. Id.
      Unlike the situation in Dillard, however, the district court here had al-
ready denied the motion to supplement the original complaint in the first suit
by the time it dismissed the second. Additionally, because the court has now en-

                                        3
                                   No. 08-30006
                                   No. 08-30400

tered its final judgment in the first suit, BPSB can brief on appeal the denial of
its rule 15 motion. Accordingly, because there is no abuse of discretion in dis-
missing the second suit with prejudice, we affirm in No. 08-30006.


                                       III.
      BPSB appeals the award of attorney’s fees in No. 08-30400. In Southern
Travel Club, Inc. v. Carnival Air Lines, Inc., 986 F.2d 125, 131 (5th Cir. 1993)
(per curiam), we established that an award of sanctions without specifying a
quantum is not a final order and is not appealable. As in Southern Travel, the
award of sanctions here does not specify a dollar amount and is not final, so we
have no jurisdiction over the appeal. Therefore, we dismiss No. 08-30400 for
want of jurisdiction. See Travelers Ins. Co. v. Liljeberg Enters., Inc., 38 F.3d
1404, 1413 n.18 (5th Cir. 1994).
      CONSOLIDATED; AFFIRMED IN PART and DISMISSED IN PART.




                                        4